DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No.10,845,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claimed invention is somewhat broader recitation of the PAT’047, for example
present claimed invention (APP’557)
U.S. Patent No. 10,845,047 (PAT’047)
Comments 
Claim 1. “ A housing cap of an electronic component comprising: an opening at a bottom surface of the housing 


a) providing a carrier for at least one 
  e) assembling the carrier, the converter element, the housing cap and the at least one window element to form a hermetically sealed gastight connection between the housing cap and the edge area of the at least one window element by fusing a metallic material between the edge metallization of the at least one window element and the housing cap

 An electronic component comprising: a carrier for at least one optoelectronic or electro-optical converter element, the carrier also serving as a base plate of a housing; a housing 
 An electronic component comprising: a housing having a housing cap, a carrier also serving as a base plate of the housing, and an interior space formed by the housing cap 
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (US 5,483,095, hereinafter “Kagawa”) in view of  Weyh et al. (US 7,468,293 hereinafter “Weyh”) and further in view of Dormer et al. (US 5,989,354 hereinafter “Dormer”).
Regarding claim 1, Kagawa discloses a housing cap (cap 40 having cap body 3, see Figs. 1(a) and 1(b), Col. 3; lines 60-67) of an electronic component comprising: 
Kagawa is silent with respect to the edge metallization of the at least one window element is made as a layer sequence of at least two layers, wherein the edge area of the window element is coated with a first layer of chromium or titanium and a second layer comprising one of iron-nickel, platinum or palladium, said second layer being deposited on top of the first layer.
However, Weyh teaches edge are of the window element being coated with a first layer of titanium (see Col. 2; lines 15-20; Fig. 3, see 13) and a second layer iron-nickel or palladium (Col. 2; lines 30-40; Fig. 3, see 11), the edge metallization including a circumferential seam of fused metallic material (compare Figs. 1-3). 
Dormer teaches a silicon die substrate (20, see Fig. 1) that include metallizations (22) forming conductors; wherein the metallizations (22) are comprised of a three-layer 
Therefore, in view of Weyh and Dormer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the configuration of Weyh and Dormer in the apparatus of Kagawa to achieve desired adhesion. (See Col. 2; lines 35-40, of Weyh).

Regarding claim 3, Kagawa further discloses the edge metallization of the window element further comprises a layer of gold or nickel as a protective or wetting layer (gold, column 4, lines 25-35).

Regarding claim 5, Kagawa discloses an electronic component comprising: a carrier for at least one optoelectronic or electro-optical converter element (laser chip 4 and photodiode chip 7, see Figs. 1(a) and 1(b), Col. 4; lines 8-15), the carrier also serving as a base plate of a housing; a housing cap (cap 40 having cap body 3, see Figs. 1(a) and 1(b), Col. 3; lines 60-67) having an opening at a bottom surface and being placed on the carrier to form an interior space for the at least one converter element on the carrier, the housing cap being closed in a hermetically gastight manner by the carrier through a bonding connection of a fused metallic material; at least one orifice (opening 3a) being provided in the housing cap for passing through desired radiation through the at least one orifice in the housing cap along a desired beam path oriented substantially orthogonally to the carrier and having an axis that substantially centrally penetrates the at least one orifice and the at least one converter element; at least one window element 
Kagawa is silent with respect to the edge metallization of the at least one window element is made as a layer sequence of at least two layers, wherein the edge area of the window element is coated with a first layer of chromium or titanium and a second layer comprising one of iron-nickel, platinum or palladium, said second layer being deposited on top of the first layer; and the transiently fused metallic material is provided as a circumferentially closed seam for closing the at least one orifice by the at least one window element along said edge metallization of the window element in a hermetically gastight manner.
However, Weyh teaches edge are of the window element being coated with a first layer of titanium (see Col. 2; lines 15-20; Fig. 3, see 13) and a second layer iron-nickel or palladium (Col. 2; lines 30-40; Fig. 3, see 11), the edge metallization including a circumferential seam of fused metallic material (compare Figs. 1-3). 
Dormer teaches a silicon die substrate (20, see Fig. 1) that include metallizations (22) forming conductors; wherein the metallizations (22) are comprised of a three-layer sandwich of titanium on the bottom, platinum in the middle, and gold on the top (see Col. 3; lines 53-65). 
Weyh and Dormer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the configuration of Weyh and Dormer in the apparatus of Kagawa to achieve desired adhesion. (See Col. 2; lines 35-40, of Weyh)

Regarding claim 7, Kagawa further discloses the edge metallization of the window element further comprises a layer of gold or nickel as a protective or wetting layer (gold, column 4, lines 25-35).

Claims 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (US 5,483,095, hereinafter “Kagawa”) in view of  Weyh et al. (US 7,468,293 hereinafter “Weyh”) and Dormer et al. (US 5,989,354 hereinafter “Dormer”) and further in view of Nakamura et al. (U.S. 2002/0105591, hereinafter “Nakamura”).
Regarding claims 2 and 6, Kagawa further discloses the window element is a plate of transparent material.
However, Kagawa do not disclose the window element is made from material selected from the group consisting of sapphire (Al2O3), magnesium fluoride (MgF2), magnesium oxide (MgO), lithium fluoride (LiF), calcium fluoride (CaF2), barium fluoride (BaF2), silicon (Si), silicon dioxide (SiO2), germanium (Ge), zinc selenide (ZnSe), zinc sulfide (ZnS), cadmium telluride (CdTe), gallium arsenide (GaAs), titanium dioxide (TiO2), Y-partially stabilized zirconia (ZrO2), a mixture of thallium bromide and thallium iodide (KRS 5; Tl(Br—I)), flint glass, fused silica, and combinations thereof.
Nakamura discloses the window element as a plate of sapphire (paragraph 0053).
Therefore, in view of Nakamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sealer of Nakamura in the apparatus of Kagawa to provide the desired optical effect for the window and desired protective attributes. (See paragraph 0053 of Nakamura).

Regarding claims 4 and 8, the teachings of Kagawa have been discussed above.
However, Kagawa do not disclose the edge metallization of the window element is produced by a vapor deposition process or by an electrochemical process.
Nakamura discloses wherein the edge metallization is produced by a vapor deposition process or by an electrochemical process (Para. 0047).
Therefore, in view of Nakamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to method of Nakamura in the apparatus of to provide a seal and electrical connection at the same time. (See Para. 00053 of Nakamura).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (US 5,483,095, hereinafter “Kagawa”) in view of  Weyh et al. (US 7,468,293 hereinafter “Weyh”) and further in view of Dormer et al. (US 5,989,354 hereinafter “Dormer”) and Sorg et al. (US 2,647,218, hereinafter “Sorg”).
Regarding claim 9, the teachings of Kagawa have been discussed above.
Kagawa is silent with respect to the interior space is either filled with a gas or a gas mixture or is evacuated before producing the hermetically gastight connection between the housing cap and the carrier.
Song teaches the interior space is either filled with a gas or a gas mixture or is evacuated before producing the hermetically gastight connection between the housing cap and the carrier (see Col. 2; lines 1-30; Col.4; lines 1-30).
Therefore, in view of Song, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the configuration of Weyh and Dormer in the apparatus of Kagawa to use the method of Song in order to make more easily evacuate the interior space.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (US 5,483,095, hereinafter “Kagawa”) in view of  Weyh et al. (US 7,468,293 hereinafter “Weyh”) and further in view of Dormer et al. (US 5,989,354 hereinafter “Dormer”) and Althaus et al. (US 5,127,075, hereinafter “Althaus”).
Regarding claim 10, Kagawa further discloses the at least one converter element is an optoelectronic receiver, and wherein the electronic component is a sensor (see Col. 2; lines 25-30).
Althaus teaches the at least one converter element being the optoelectronic receiver (column 3, lines 45-50) and the electronic component being a robust sensor (Col.3; line 67-Col. 4, line 5).

Regarding claims 11 and 14, the teaching of Kagawa have been discussed above.
Kagawa is silent with respect to at least one optical filter associated with the at least one orifice along the beam path, 
Weyh comprising at least one optical filter associated with the at least one orifice along the beam path (see Col. 2; lines 20-25).
Althaus teaches an optical filter associated with the least one orifice along the beam path (column 4, lines 1-10). Althaus further teaches further comprising an intermediate space between the at least one optical filter and the at least one window element (only figure, see space where filter 3 resides) as recited in claim 14.
Therefore, in view of Weyh and Althaus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kagawa to use optical filter as suggested by Weyh so that the filter can cause scattered light to be absorbed or suppressed.

Regarding claims 12 and 13, the teachings of Kagawa have been discussed above.
Kagawa is silent with respect to further comprising an additional orifice for passing the desired radiation along an additional beam path toward an additional optoelectronic receiver, the additional orifice being associated in a hermetically gastight manner with the at least one window element, the beam path and the additional beam path correspond to at least one measurement beam path and at least one reference beam path.
Althaus discloses further comprising an additional orifice for passing the desired radiation along an additional beam path toward an additional optoelectronic receiver, the additional orifice being associated in a hermetically gastight manner with the at least 
Therefore, in view of Althaus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kagawa by including additional orifice for passing the desired radiation along an additional beam path, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 15, the teachings of Kagawa have been discussed above.
Kagawa is silent with respect to the interior space of the housing and the intermediate space are connected by at least one channel for gas exchange and pressure equalization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kagawa’s internal space of the housing to be connected by channel for gas exchange and pressure equalization as a matter of using well known method, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 16,  Kagawa further discloses the converter element is an electro-optical radiation source.
Kagawa is silent with respect to an inner reflector is disposed in a rotationally symmetrical manner along a portion of the beam path so that the electronic component serves as an emitter unit for emitting a directed bundle of the desired radiation.
Althaus discloses wherein the converter element is an electro- optical radiation source, and wherein an inner reflector is disposed in a rotationally symmetrical manner along a portion of the beam path so that the electronic component serves as an emitter unit for emitting a directed bundle of the desired radiation (only figure, see curved reflector formed by element 8 at sides of opening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kagawa’s internal space to have an inner reflector so that the electronic component serves as an emitter unit for emitting a directed bundle of the desired radiation. One would have been motivated to make this combination to effectively guide light.

Regarding claim 17, Kagawa further discloses the converter element is an electro-optical radiation source
Kagawa is silent with respect to an outer reflector is disposed on the housing cap over the orifice so that the electronic component comprises the outer reflector and serves as an emitter unit for emitting a directed bundle of the desired radiation.
Althaus discloses wherein the converter element is an electro-optical radiation source, and wherein an outer reflector is disposed on the housing cap over the orifice so that the electronic component comprises the outer reflector and serves as an emitter 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kagawa’s outer to have an inner reflector so that the electronic component serves as an emitter unit for emitting a directed bundle of the desired radiation. One would have been motivated to make this combination to effectively guide light.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (US 5,483,095, hereinafter “Kagawa”) in view of  Weyh et al. (US 7,468,293 hereinafter “Weyh”) and further in view of Dormer et al. (US 5,989,354 hereinafter “Dormer”) and Feitisch et al. (U.S. Publication 2011/0299084, hereinafter “Feitisch”).
Regarding claims 18 and 19, the teachings of Kagawa have been discussed above.
Kagawa is silent with respect to the at least one converter element further comprises at least a first converter element in form of an optoelectronic receiver and at least a second converter element in form of an electro-optical radiation source, wherein the first and the second converter elements are positioned opposite to one another along a common optical axis at a measuring path, the measuring path corresponding to a distance defined by a measuring cell housing, wherein the measuring cell housing is a tubular formation comprising through-holes for passing of a gas.

Feitisch discloses at least a first converter element in form of an optoelectronic receiver (106) and at least a second converter element in form of an electro-optical radiation source (102) wherein the first and second converter elements are positioned opposite to one another along a common optical axis at a measuring path, the measuring path corresponding to a distance defined by a measuring cell housing (Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the configuration of Feitisch in the apparatus of Kagawa to measure gas concentration (Fig. 2). One would have been motivated to make this combination to provide accurate measurement of trace gas levels.

Regarding claims 20 and 21, the teachings of Kagawa have been discussed above.
Kagawa is silent with respect to the at least one converter element further comprises a first converter element in a form of an optoelectronic receiver and a second converter element in a form of an electro-optical radiation source, wherein the first and the second converter elements are arranged next to one another and positioned along a common optical axis deflected at least once by at least one mirror unit disposed in a measuring cell housing opposite the first and second converter elements.
Feitisch discloses at least a first converter element in form of an optoelectronic receiver (106) and at least a second converter element in form of an electro-optical radiation source (102) wherein the first and second converter elements are positioned opposite to one another along a common optical axis at a measuring path, the measuring path corresponding to a distance defined by a measuring cell housing (Fig. Feitisch further discloses wherein a housing of the measuring cell housing is a tubular formation comprising through-holes for passing of a gas (116 and 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the configuration of Feitisch in the apparatus of Kagawa to measure gas concentration (Fig. 2). One would have been motivated to make this combination to provide accurate measurement of trace gas levels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/TSION TUMEBO/
Primary Examiner, Art Unit 2875